DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. Patent Number 4,732,417 to Yang.
Yang discloses a latching handleset assembly comprising: a handle (1) having a handle portion (external portion that contains 4 and 6) and a top mounting portion (mounted in the area of element 2) extending from an escutcheon (2), the top mounting portion having a top surface and a bottom at least partially obscured by the handle portion (as best shown in figure 1); a trigger (10) comprising an exterior end (4) located along the bottom of the top mounting portion and an interior end extending into the escutcheon, the trigger being pivotable about a pivot point 
Yang also discloses the trigger is pivotable between a neutral position and an actuated position (shown in the dashed and solid lines in figure 2A; and figures 3A and 3B), such that when the trigger is pivoted from the neutral position to the actuated position, at least a portion of the exterior end is movable from an exposed position to a recessed position within the top mounting portion (element 4 retreats into the cavity of handle portion 1), as in claim 2, further comprising a housing assembly comprising: a bracket (13) biased into a neutral position by a spring (15), the bracket movable from the neutral position to an actuated position in response to actuation of the trigger, the bracket including a rack (14); wherein the latch driver includes a geared end (16) operatively engaged with the rack to move the latch driver between the neutral position and the latch actuating position (column 2, line 65-column 3, line 11; column 3, lines 32-51), as in claim 3, wherein a latch assembly including a bolt (19) movable between an extended position and a retracted position in response to actuation of the trigger (column 2, line 65-column 3, line 11; column 3, lines 32-51), as in claim 4, and a direction of movement of the bracket between the neutral position and the actuated position is perpendicular to a direction of movement of the bolt between the extended position and the retracted position (as best shown in figures 3A and 3B), as in claim 6. 
Yang further discloses the bracket resides at least in part within the escutcheon (figures 1, 2A and 2B), as in claim 5, and movement of the bracket from the neutral position to the actuated position compresses the spring (as shown in figure 3A), as in claim 7, as well as the spring biases the bracket toward the neutral position such that, upon release of the trigger, the bracket returns to the neutral position and the trigger moves from an actuated position to the neutral position 

Yang additionally discloses a method for operating a latching handleset assembly having a top mounting portion (2), a handle portion (external portion that contains 4 and 6), and a trigger (4, 10) at least partially obscured by the handle portion, the method comprising: actuating an exterior end (4) of the trigger, causing the trigger to pivot about a pivot point (11) positioned within an escutcheon; wherein: pivoting the trigger causes an interior end of the trigger located within the escutcheon to actuate a latch driver (17); and actuating the latch driver causes the latch driver to move between a neutral position and a latch actuating position (column 2, line 65-column 3, line 11; column 3, lines 32-51), as in claim 11.
Yang also discloses when the trigger is pivoted from a neutral position to an actuated position (shown in the dashed and solid lines in figure 2A; and figures 3A and 3B), at least a portion of the exterior end of the trigger is movable from an exposed position to a recessed position within the top mounting portion (element 4 retreats into the cavity of handle portion 1), as in claim 12, and in response to actuation of the trigger, a bracket (13) biased by a spring (15) moves from a neutral position to an actuated position, and a latch driver (17) including a geared end (16) operatively engaged with a rack (14) causes the latch driver to move between the neutral position and the latch actuating position (figures 3A and 3B), as in claim 13, wherein in response to actuation of the trigger, a latch bolt (19) is movable between an extended position and a retracted position (column 2, line 65-column 3, line 11; column 3, lines 32-51), as in claim 14, as well as a direction of movement of the bracket between the neutral position and the actuated position is perpendicular to a direction of movement of the latch bolt between the 

Yang further discloses a latching handleset assembly comprising: a handle (1) having a vertical handle portion (external portion that contains 4 and 6) and a top mounting portion (via 2) extending in a horizontal direction from an escutcheon (2) mounted on a door, the top mounting portion having a top surface and a bottom at least partially obscured by the handle portion (as best shown in figure 1);  a trigger (10) having an exterior end (4) located along the bottom of the top mounting portion and an interior end extending into the escutcheon, the trigger being pivotable about a pivot point positioned within the escutcheon; a latch driver (17) movable between a neutral position and a latch actuating position in response to actuation of the trigger; and a latch assembly (18) including a latch bolt (19) movable between an extended position and a retracted position in response to actuation of the trigger, as in claim 17.
Yang additionally discloses the trigger is pivotable between a neutral position and an actuated position (shown in the dashed and solid lines in figure 2A; and figures 3A and 3B), such that when the trigger is pivoted from the neutral position to the actuated position, at least a portion of the exterior end is movable from an exposed position to a recessed position within the top mounting portion (element 4 retreats into the cavity of handle portion 1), as in claim 18, and a housing assembly (2) comprising: a bracket (13) biased into a neutral position by a spring (15), the bracket movable from the neutral position to an actuated position in response to actuation of the trigger (figures 3A and 3B), the bracket including a rack (14); wherein the latch driver includes a geared end (16) operatively engaged with the rack to move the latch driver between .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied above, in view of U.S. Patent Number 4,725,085 to Hu et al.
Yang discloses the invention substantially as claimed.  However, Yang does not disclose a locking cylinder.  Hu et al. teach of a latching handleset assembly comprising: a handle (70) extending from an escutcheon (109); a trigger (68) comprising an exterior end located above the handle and an interior end extending into the escutcheon (figure 1), the trigger being pivotable about a pivot point (pivots about the notch within the trigger, as best shown in figure 7) positioned within the escutcheon; and a latch driver (88) movable between a neutral position and a latch actuating position in response to actuation of the trigger, further comprising a locking .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to :
U.S. Patent Number 8,302,437 to Fang; U.S. Patent Number 7,309,087 to Lane et al.; U.S. Patent Number 6,328,357 to Overbey et al.; U.S. Patent Number 5,826,924 to Huang; U.S. Patent Number 5,700,044 to Wartian; U.S. Patent Number 4,052,092 to Bergen; U.S. Patent Number 3,287,054 to Russell et al.; U.S. Patent Number 3,101,965 to Muttart; U.S. Patent Number 2,825,596 to Nagy; U.S. Patent Number 1,964,066 to Kuszmaul; U.S. Patent Number 1,059,952 to Spooner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 17, 2022